Exhibit 10.3

 

Bonus Arrangement for Executive Vice-President and Chief Operating Officer

 

Fastenal Company’s Executive Vice-President and Chief Operating Officer is paid
a bonus under an individual bonus arrangement. Under this arrangement, the bonus
for any quarter is calculated based on the amounts by which the Company’s
consolidated net sales and consolidated pre-tax income for such quarter exceeds,
respectively, the Company’s consolidated net sales and consolidated pre-tax
income for the same quarter in the prior year.